Per Curiam.

To be entitled to a transcript of the proceedings of his original trial at the expense of the state, an accused must either be within rule at the time the request is made or have had a motion for leave to appeal granted. State, ex rel. Vitoratos, v. Yacobucci, Clerk of Courts, 173 Ohio St. 462; State, ex rel. Baines, v. Parrino, Judge, 174 Ohio St. 531; and State, ex rel. Partee, v. McMahon, Judge, 175 Ohio St. 243.
Inasmuch as relator has exhausted his appellate remedies, he has no appeal from his conviction pending and is not entitled to the copies of these records at the expense of the state.
The demurrer is sustained, and the writ is denied.

Writ denied.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.